Title: Sunday Octr. 26.
From: Adams, John
To: 


       Went to London and the Post Boy carried Us to the Adelphi Buildings in the Strand, to John’s Street.
       We are at Osbornes Adelphi hotel. I am obliged here to give Thirteen Shillings a day, for a Parler, a bed Chamber, and another Bed Chamber over it for my Son, without any dining Room or Antichamber. This is dearer than my Lodgings at the Hotel du Roi in Paris—half a Guinea for my bed Chamber and Parlour, and half a Crown for my Sons bed Chamber. My Servants Lodging is included in the half Guinea. The Rooms and Furniture are more to my Taste than in Paris, because they are more like what I have been used to in America.
      